                      THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO




Newman Sanitary Gasket as
Plan Administrator of the Newman Sanitary
Gasket Employee Benefit Plan,                   Case No. 3:18-CV-340
                                        :
                    Plaintiff(s),       :       Judge: Thomas M. Rose
                                        :
              vs                        :
                                        :
Joni Turner, et al.                     :
                                        :
                    Defendant(s).


                                 ENTRY OF DEFAULT


      It appears that Joni Turner and Turner Law Group, Inc., are in default, having failed
to plead or otherwise defend in this cause as required by law.         Now, therefore, in
accordance with Rule 55 (a) of the Federal Rules of Civil Procedure, Default is hereby
entered against Joni Turner and Turner Law Group, Inc., on this 28th day of March, 2019.


                                                Richard W. Nagel, Clerk of Court
                                                United States District Court
                                                Southern District of Ohio


                                                By: s/Sophia R. Bryant
                                                      Deputy Clerk
(Rev. 02/01/2015)
